—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 29, 1995 {People v Ocasio, 222 AD2d 706), affirming a judgment of the Supreme Court, Queens County, rendered April 14, 1994.
*310Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P;, Santucci, Joy and Friedmann, JJ., concur.